December 20, 2011




                                     JUDGMENT

                       The Fourteenth Court of Appeals
                              STUDIO WORKS, Appellant

NO. 14-11-00054-CV                        V.

                               LARRY BRUCE, Appellee
                                ____________________



       This cause, an appeal from the judgment signed October 19, 2010 in favor of
appellant Studio Works, was heard on the transcript of the record. We have inspected the
record and have found no error in the judgment. We order the judgment of the court
below AFFIRMED.

       We order appellant Studio Works to pay all costs incurred in this appeal. We
further order this decision certified below for observance.